JUDGE LINDSAY
delivered the opinion oe the court.
The only statute imposing penalties for selling, giving, or furnishing spirituous, vinous, or malt liquors to minors without proper authority is that of March 22, 1871.
The penalty imposed for each violation of the provisions of this act is a fine of fifty dollars, except where the accused is a licensed vendor of spirits, in which case his license may be forfeited, and he be disqualified from again procuring license for the period of twelve months.
These indictments do not show that either of the accused was a licensed vendor of spirits; hence the only penalty that could be inflicted was a fine of fifty dollars.
*9By an amendment to section 342, Criminal Code of Practice, adopted March 1, 1860, the jurisdiction of this court in cases of misdemeanor is limited to prosecutions in which the punishment may exceed a fine of fifty dollars or imprisonment for the term of thirty days, or both fine and imprisonment for the amount and term above stated.
' It is manifest therefore that we have no jurisdiction of these appeals.
Appeals dismissed.